Citation Nr: 1546826	
Decision Date: 11/05/15    Archive Date: 11/13/15

DOCKET NO.  09-12 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim for entitlement to service connection for bilateral hearing loss disability, and if so, whether the reopened claim should be granted.

2.  Whether new and material evidence has been submitted to reopen the claim for entitlement to service connection for tinnitus, and if so, whether the reopened claim should be granted.

3.  Whether new and material evidence has been submitted to reopen the claim for entitlement to service connection for a nasal disability, claimed as repeated fractures with nose bleeds, and if so, whether the reopened claim should be granted.

4.  Entitlement to service connection for bilateral shoulder disability. 

5.  Entitlement to service connection for bilateral foot disability. 

6.  Entitlement to service connection for a spine disability. 

7.  Entitlement to service connection for bilateral wrist disability. 

8.  Entitlement to service connection for hypertension.  

9.  Entitlement to service connection for right arm cyst. 

10.  Entitlement to service connection for sleep apnea.

11.  Entitlement to service connection for erectile dysfunction. 

12.  Entitlement to service connection for myocardial infarction.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1966 to May 1969.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.


REMAND

In May 2009, the Veteran submitted an initial VA Form 9, wherein he stated he did not want a Board hearing.  However, in August 2010, the Veteran submitted an additional VA Form 9 in which he indicated that he wished to attend a hearing before a Veterans Law Judge at a local VA office (Travel Board hearing).  This form was submitted in response to a supplemental statement of the case, which was issued by the RO in July 2010.  In a recent August 2015 brief, the Veteran's representative reiterated the Veteran's desire to attend a Travel Board hearing.  The Veteran has not yet been scheduled for his requested hearing.  As the RO schedules Travel Board hearings, a remand of this case is warranted to schedule the desired hearing in accordance with the Veteran's request.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a Travel Board hearing in accordance with the docket number of his appeal.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

